Citation Nr: 0831769	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-34 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran serviced on active duty from May 1962 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated March 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD.  After a 
thorough review of the claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this claim 
must be remanded in order to obtain a VA medical examination.

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38  
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  Otherwise, the 
law requires verification of a claimed stressor.  

The veteran claims that three separate incidents are 
responsible for his alleged PTSD.  First, he contends that 
while on a typhoon relief mission in Vietnam, he had to move 
and bury the bloated and decomposing bodies of women and 
children.  He claims that this causes him to have trouble 
sleeping and that he becomes nauseous whenever he smells 
anything dead.  (See PTSD Form 200 Attachment I, June 2005.)

Second, he claims that while serving on active duty on the 
USS Princeton in October 1964, he witnessed one of his fellow 
servicemen walk into a helicopter tail rotor.  He also says 
that another serviceman on the ship was badly burned when he 
grabbed a hot mortar tube with his bare hands.  The veteran 
claims that he has constant nightmares about these men and 
cannot watch war movies.  (See PTSD Form 200 Attachment I, 
June 2005; see also VA Form 21-0781 ("Statement in Support 
of Claim For Service Connection for Post-Traumatic Stress 
Disorder (PTSD)"), December 2005.)

Third, the veteran has stated that he "was scared to death 
that we were going to be in a nuclear war and I wouldn't be 
able to see my mother again and be there to take care of 
her."  (See PTSD Form 200 Attachment I, June 2005.)  It is 
unclear to what extent he is asserting that he thought he 
might become directly involved in combat as a result of the 
Cuban Missile Crisis and Blockade in October 1962, or whether 
he is merely just asserting that he was more generally afraid 
that those events could have led to war at that time.

The Board notes that although the veteran listed several in-
service stressors in support of his claim, the incident 
involving burying bodies in Vietnam is too general to 
facilitate service department corroboration, and no evidence 
has been received to specifically corroborate the veteran's 
exposure to these events.  Additionally, following a March 
2006 RO request to the National Archives and Records 
Administration (National Archives) to verify the veteran's 
statement concerning the helicopter incident, the National 
Archives responded that they examined the ship's deck logs 
and found no record of the aforementioned incident.  
Therefore, the Board will focus on clarifying the nature of 
the veteran's service during the Cuban Missile Crisis.  

As an initial matter, the Board notes that the veteran's 
service records do not indicate that he either engaged in, or 
was exposed to combat.  His DD-214 reveals that he received 
the Armed Forces Expeditionary Medal, the Good Conduct Medal, 
and the National Defenses Service Medal.  As neither of these 
awards are indicative of service in combat operations, and 
because the veteran is claiming combat service or exposure, 
his alleged stressor must be independently verified.

The service records indicate that in October 1962, the 
veteran was a rifleman with the 2d Battalion, 1st Marine 
Division.  Although his service personnel records do not 
specify the location of his unit at that time, research 
reveals that members of the 2d Battalion, 1st Marine Division 
deployed to Guantanamo Bay for two months during the Cuban 
Missile Crisis.  1st Marine Division, http://www.i-
mef.usmc.mil/div/generalinformation.asp (last visited Sept. 
10, 2008); 
http://en.wikipedia.org/wiki/2nd_Battalion_1st_Marines 
#Korean_War _.26_ early_1960s (last visited Sept. 10, 2008).  
Thus, it appears that the veteran may have been personally 
deployed to Guantanamo Bay for operations related to the 
Cuban Missile Crisis and Blockade.  

The Board notes that whether or not a claimed stressor 
occurred is a factual matter, but the sufficiency of that 
stressor to support a diagnosis of PTSD is a medical 
determination.  Cohen v. Brown, 10 Vet. App. 128 (1997).  As 
the veteran's potentially close proximity to Cuba and 
possible direct involvement in operations related to the 
Cuban Missile Crisis and Blockade could clearly impact any 
medical determination rendered in regard to the sufficiency 
of his stressor that he was afraid war would break out at 
that time, the Board finds that further development is 
necessary to clarify whether or not the veteran's company 
deployed to Guantanamo Bay for two months during the Cuban 
Missile Crisis.

Once such development is completed, the Board finds that the 
veteran should be afforded a VA examination to determine 
whether he has PTSD pursuant to DSM-IV.  In this regard, the 
Board notes that in August 2005, the veteran had a 
consultation with a licensed clinical social worker at the 
Oklahoma VA Medical Center (VAMC).  He stated that he was 
bothered by memories and thoughts of his 1964 relief mission 
and also reported intrusive images during the day of starving 
children and bodies he had to bury during military service.  
The veteran was referred for a medical evaluation for 
symptoms of depression, anxiety and insomnia.

Later that month, the veteran had a psychiatric consultation 
at the VAMC with a physician.  He advised the physician that 
he had been depressed for almost 15 years, but his stressors 
were his financial problems and a bad relationship with his 
wife.  He also stated that he had trouble sleeping due to 
humanitarian work during service when he had to "go through 
rubble and see the body [sic]."  The VA physician diagnosed 
the veteran with dysthymia.

In June 2005, the veteran received a diagnosis of PTSD by his 
private physician.  (See psychological evaluation by Jonathan 
D. Cargill, Ph.D., June 2005.)  The veteran told Dr. Cargill 
that his in-service stressors occurred during military 
service in Vietnam between January 1963 and February 1964.  
He stated that his first traumatic experience in Vietnam 
ensued following a large typhoon, when he was assigned to 
provide humanitarian relief to the typhoon victims.  He said 
that his main traumatic event was witnessing displaced, 
starving people, and seeing abused, dying children.  The 
veteran claimed that he was "fearful when performing these 
humanitarian duties" and noted that he "would find on 
occasion that the food they brought in went directly to the 
Viet Cong."  Id.  The veteran said that he was not involved 
in any direct attacks or ambushes while in Vietnam.  The 
Board notes that it appears, based on Dr. Cargill's very 
detailed evaluation report, that the veteran never mentioned 
anything about serving during the Cuban Missile Crisis, or 
that his service at that time was one of his in-service 
stressors.

Following his evaluation of the veteran, which included the 
veteran's self-report of his claimed stressors, and the 
results of nine psychological tests, Dr. Cargill diagnosed 
PTSD, chronic, moderate, delayed onset, and major depression, 
recurrent, moderate.  (See psychological evaluation by 
Jonathan D. Cargill, Ph.D., June 2005.)  He said that the 
veteran's self-report was significant for PTSD, and added  
that "[h]is most frequent feelings indicates [sic] feelings 
as if his future plans or hopes will not come true....  He ... 
appear[s] dissatisfied with his current life situation."  
Id.  Dr. Cargill assigned the veteran a Global Functioning 
Assessment (GAF) score of 60.  Id.

Because Dr. Cargill did not specifically indicate in his 
report whether the veteran's current PTSD is the result of an 
in-service stressor, the Board finds that it is necessary to 
provide the veteran with a VA examination in order to 
properly assess and adjudicate his claim, and to determine 
whether the veteran has PTSD as a result of an in-service 
stressor.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  
Colvin v. Derwinski, 1 Vet.  App. 171, 175 (1991) (if the 
medical evidence of record is  insufficient, the Board is 
free to supplement the record by seeking an advisory opinion 
or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact appropriate sources and 
request verification as to whether or not 
the veteran's particular company (G 
Company, 2nd Battalion, 1st Marine 
Division) was deployed to Guantanamo Bay 
for two months during the Cuban Missile 
Crisis.

2.  Schedule the veteran for an 
appropriate VA examination with a 
psychiatrist or psychologist to determine 
first, whether the veteran currently has 
PTSD, and if so, whether such disorder is 
the result of a specified in-service 
stressor(s), to include deployment to 
Guantanamo Bay during the Cuban Missile 
Crisis and Blockade (if verified).  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination, and any tests deemed 
necessary should be conducted.  The 
examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that such disorder 
is related to a stressor incurred during 
the veteran's military service.  The 
examiner should discuss all of the 
veteran's claimed stressors.  Any and all 
opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if necessary, 
for further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


